Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 9, 2017

                                          No. 04-17-00046-CV

               XTO ENERGY INC. and Mobil Producing Texas and New Mexico, Inc.,
                                     Appellant-s

                                                    v.

                                 EOG RESOURCES, INC., ET AL.,
                                          Appellee

                     From the 81st Judicial District Court, Atascosa County, Texas
                                   Trial Court No. 14-08-0645-CVA
                             Honorable Russell Wilson, Judge Presiding


                                             ORDER
Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

       This appeal is currently set for submission on oral argument on September 27, 2017.
Appellants and appellee EOG Resources, Inc. filed a joint motion “to vacate in part and remand
pursuant to settlement.” After reviewing this motion, and the response filed by the remaining
appellees, we ORDER the motion carried with the appeal. The motion will be ruled upon when
the appeal is submitted and decided.

           We order the clerk of the court to serve a copy of this order on all counsel.


           It is so ORDERED on this 9th day of August, 2017.



                                                                PER CURIAM
ATTESTED TO: ___________________________________
             Luz Estrada
             Chief Deputy Clerk